Citation Nr: 0620403	
Decision Date: 07/14/06    Archive Date: 07/21/06	

DOCKET NO.  04-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   

2.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans









FINDINGS OF FACT

1.  The veteran's low back disability may not be attributed 
to his active service.  

2.  The veteran's neck disability may not be attributed to 
his active service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and degenerative joint disease of the lumbosacral 
spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A neck disability was not incurred in or aggravated by 
service, and degenerative joint disease of the cervical spine 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision on the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of the service connection claim.  Those five elements 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 488.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection as evidenced by 
a letter sent to him in November 2002.  However, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In light of the fact 
that the Board (for reasons given below) concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With regard to the duty to assist, the Board notes that the 
veteran's service medical records as well as post service 
clinical data are available and have been reviewed.  
Additionally, the veteran was afforded a pertinent VA 
clinical examination in March 2003.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  Thus, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and that no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and degenerative joint 
disease becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
a disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Thus, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from July 1966 to July 1968, has contended that he 
suffered neck and back disabilities as a result of an 
in-service Jeep accident.  Specifically, the veteran 
maintains that, during service, a jeep in which he was riding 
rolled over and injured both his neck and back.  Service 
medical records do disclose that, in February 1968, the 
veteran was involved in an accident in which a "[j]eep 
rolled over."  However, treating medical personnel noted 
that the veteran had sustained no injuries.  In addition, 
subsequent service medical records do not disclose any back 
or neck pathology.  In fact, at the June 1968 separation 
examination, the veteran specifically denied ever having 
experienced recurrent back pain or bone, joint, or other 
deformity, and the discharge examination demonstrated that 
the veteran's neck and spine were normal.  One month 
thereafter, on the day of separation from active military 
duty, the veteran reported that there had been no change in 
his medical condition.  

The first competent evidence of a diagnosed lumbar spine 
disability is dated in December 1997.  Private X-rays taken 
of the veteran's lumbar spine at that time showed 
degenerative changes.  Additional medical records reflect 
subsequent treatment for, and evaluation of, various low back 
problems, including sciatica, spinal stenosis and 
degenerative changes with bilateral leg pain, and status-post 
L4-L5 fusion.  At a VA spine examination conducted in March 
2003, the examiner diagnosed a lumbosacral spine history of a 
herniated disc and degenerative joint disease requiring 
surgery in 2000.  Importantly, following a review of the 
claims folder and an examination of the veteran, the examiner 
concluded that the veteran's service was not likely the cause 
of his spine problem.  In support of this conclusion, the 
examiner cited the absence of lumbar spine pathology in the 
service medical records as well as the veteran's own 
admission that he had no spinal problems until 1996 when he 
hit his head on a trailer.  

The first competent evidence of a diagnosed cervical spine 
disability is dated in March 1996.  According to a private 
medical record dated in that month, magnetic resonance 
imaging completed on the veteran's cervical spine showed 
significant spurring at the C5-C6 and C6-C7 levels with 
foraminal encroachment.  At that time, the veteran had 
described an one-month history of very severe neck and arm 
pain.  Additional medical records reflect subsequent 
treatment for, and evaluation of, various neck problems, 
including herniated nucleus pulposus at C5-C6 and C6-C7 with 
foraminal encroachment, degenerative changes, stenosis, 
possible recurrent cervical radiculopathy, post-operative 
fusion at C5-C6 and C6-C7, cervical spondylosis at C4-C5, and 
neck pain.  

At the March 2003 VA spine examination, the examiner 
acknowledged that multiple X-rays taken of the veteran's 
upper back were positive for arthritis.  In addition to 
degenerative joint disease of the cervical spine, the 
examiner diagnosed a history of trauma of the cervical spine 
requiring fusion.  The examiner specifically concluded that 
the veteran's service was not likely the cause of his spine 
problem.  In support of this conclusion, the examiner cited 
the absence of cervical spine pathology in the service 
medical records as well as the veteran's own admission that 
he had no spinal problems until 1996 when he hit his head on 
a trailer.  

The Board acknowledges the veteran's contentions that he has 
neck and low back disabilities which were incurred in his 
active military duty.  However, the veteran, as a lay person, 
is not competent to express an opinion concerning diagnoses, 
or etiology, of his claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The fact of the 
matter remains that the claims folder contains no competent 
evidence of diagnosed low back and neck disabilities until 
many years after the veteran's separation from active 
military duty.  Further, the claims folder contains no 
competent evidence associating the veteran's currently 
diagnosed low back and neck disabilities with his active 
service.  Clearly, therefore, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claims.  These claims must, therefore, be 
denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for a neck disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


